DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, “at least one of polypropylene, polystyrene, polycarbonate, polyethylene, andr polyester” should be read as --at least one of polypropylene, polystyrene, polycarbonate, polyethylene, and polyester.--  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear whether “the liner” in line 2 of claim 4 is referring to “a disposable sanitary liner” or “a liner base” of claim 1. Further clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crenshaw et al. (referred to as “Crenshaw”) (US 2020/0353296 A1) in view of Bowen et al. (referred to as “Bowen”) (US 2021/0289853 A1).
Regarding claim 1, Crenshaw discloses a disposable sanitary liner (130, 140) for a protecting face mask (120) (see Figs. 1-2 and 4, and [0032], [0034], [0035]; filter layer 130 + moisture wicking layer 140 is a disposable sanitary liner as filter layer 130 and moisture wicking layer 140 are removable from mask cover 120 and filter layer 130 is a particulate/bacteria filter that protects a user against any airborne dust, particulates, pathogens, or bacteria and moisture wicking layer moves any perspiration away from a user’s face, and covers the inside of mask cover 120 as best seen in Fig. 2), comprising:
a liner base (130) (see Figs. 2 and 4) shaped to fit within a face mask (120) (see Figs. 1-4; filter layer 130 is the liner base as it is the foundation layer between layers 130 and 140, and it is shaped to fit within mask cover 120), the liner base (130) made from one or more layers of non-woven fabric (see [0032]; filter layer 130 is made from one layer of non-woven fabric); 
a plurality of strips and/or tabs (160) disposed on a surface of the liner base (130) to be oriented away from a face of a user (see [0033] and Fig. 2; filter layer 130 comprises a plurality of hook and loop fasteners 160 positioned along an outboard surface 134, which is a surface of filter layer 130 that is oriented away from a face of a user, as seen in Fig. 2). 
Crenshaw does not disclose a plurality of self adhesive strips and/or tabs; and a layer of wax coated plastic or paper coated plastic applied to the plurality of self adhesive strips and/or tabs on a surface thereof opposed to the liner base. 
However, Bowen teaches an analogous liner for a protecting face mask (see Fig. 2A) comprising a plurality of self adhesive strips and/or tabs (35) (see Figs. 2A, 2B, 5 and [0076]; pressure sensitive adhesive 35 is along the perimeter on an upper surface 37 and a lower surface 39 of adhesive layer 34, and thus are a plurality of self adhesive strips); and a layer of wax coated plastic or paper coated plastic (32, 36) applied to the plurality of self adhesive strips and/or tabs (35) on a surface thereof opposed to the liner base (see Figs. 2A and Figs. 3-5, and [0017], [0066], [0073]; top release liner 32 and bottom release liner 36 are paper sheets and are silicone coated and are applied to pressure sensitive adhesive 35 on both the upper surface 37 and lower surface 39), providing an easy attachment means to a face mask that will not wear down overtime and providing a means to protect the adhesive prior to attachment so that it is preserved. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of strips and/or tabs (160), as any type of fastener is contemplated by the prior art (see [0030] of Crenshaw) to each be self adhesive strips and/or tabs as taught by Bowen and to have provided each of the plurality of self adhesive strips and/or tabs with a layer of paper coated plastic as taught by Bowen to have provided an improved disposable sanitary liner device that provides an easy attachment means to a face mask that will not wear down overtime and provides a means to protect the adhesive prior to attachment so that it is preserved. 
Regarding claim 3, Crenshaw in view of Bowen discloses the invention as discussed in claim 1. Crenshaw in view of Bowen further discloses wherein the fabric comprises at least one of polypropylene, polystyrene, polycarbonate, polyethylene and polyester (see [0032]; filter layer 130 is made from non-woven fabric comprised of polypropylene). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crenshaw in view of Bowen further in view of Rutan (US 10,071,216 B2).
Regarding claim 2, Crenshaw in view of Bowen discloses the invention as discussed in claim 1. 
Crenshaw in view of Bowen does not disclose wherein the fabric comprises cotton. 
However, Rutan teaches an analogous disposable sanitary liner (10) wherein the analogous fabric comprises cotton (see Col. 4 lines 2-14; body 12 of liner 10 comprises cotton fabric), providing suitable absorption and comfort properties to maintain a consistent and comfortable position with respect to the user’s face when in use (see Col. 4 lines 2-14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric material of the liner base (130 of Crenshaw) in the device of Crenshaw in view of Bowen to be cotton as taught by Rutan to have provided an improved disposable sanitary liner that provides suitable absorption and comfort properties to maintain a consistent and comfortable position with respect to the user’s face when in use (see Col. 4 lines 2-14).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crenshaw in view of Bowen further in view of Stockhamer (US 2015/0013681 A1). 
Regarding claim 4, Crenshaw in view of Bowen discloses the invention as discussed in claim 1. 
Crenshaw in view of Bowen does not disclose an imprinted or embossed device on a surface of the liner oriented toward the face of the user. 
However, Stockhamer teaches an analogous liner (102) comprising an imprinted or embossed device (702) on a surface of the liner (102) oriented toward the face of the user (see Figs. 1 and 7, and [0070]-[0072]; indicator 702 can be printed, thus is an imprinted device as indicator 702 is a design as disclosed in applicant’s specification in paragraph [0014], and is disposed on a top surface of apparatus 100, which is the top surface of first filtration component 102 and is oriented toward the face of a user, see Figs. 11 and 12), providing a visual signal to aid the user in placing the user’s mouth/nose region in appropriate relation to the device (see [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the surface of the liner (130, 140 of Crenshaw) oriented toward the face of the user (142 of Crenshaw) in the device of Crenshaw in view of Bowen with an imprinted or embossed device (702) as taught by Stockhamer to have provided an improved disposable sanitary liner that provides a visual signal to aid the user in placing the user’s mouth/nose region in appropriate relation to the device (see [0071]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786               

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786